Citation Nr: 1100862	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  03-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the RO in 
Chicago, Illinois, which denied service connection for PTSD. 

In December 2004, the Veteran testified at a videoconference 
hearing before a member of the Board.  

In February 2005, the Board remanded the Veteran's claim to the 
Appeals Management Center (AMC) for further development.  While 
his appeal was pending before the AMC, the Board member who held 
the December 2004 hearing left the Board.  The Veteran was 
therefore offered an opportunity to testify at a new hearing, 
which the Veteran accepted.  See 38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2010).  Thus, in May 2009 the Board 
remanded this claim to schedule the Veteran for another hearing, 
which was scheduled for August 31, 2009.  The Veteran did not 
appear for this hearing and the case was returned to the Board.  
In May 2010 the Board remanded this claim again to give the 
Veteran another opportunity to testify at a Board hearing as it 
was clear that the Veteran's request to reschedule the August 31, 
2009 hearing had not been addressed.  Accordingly, the Veteran 
was scheduled to testify before a traveling section of the Board 
at the Chicago RO on September 20, 2010.  The Veteran was 
notified of this hearing in a July 2010 letter and again in a 
September 2010 letter.  The Veteran did not appear for this 
hearing and has not given a reason for his failure to appear or 
requested that the hearing be rescheduled.  Accordingly, the 
Veteran's request for a hearing is deemed withdrawn and the Board 
will proceed with appellate review.  See 38 C.F.R. § 20.704(d) 
(2010). 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.  
For the following reasons, the Board finds that in light of an 
amendment of the regulation pertaining to PTSD, this claim must 
be remanded again for further development. 

The Veteran's claim was last denied by the AMC in a February 2009 
supplemental statement of the case (SSOC) because the Veteran had 
not provided enough information for the Joint Services Records 
Research Center (JSRRC) to corroborate his claimed in-service 
stressor. 

During the pendency of this appeal, VA regulations pertaining to 
the requirements for establishing a service connection claim for 
PTSD were amended effective July 13, 2010.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The 
amendment liberalizes in some cases the evidentiary standard for 
establishing the required in-service stressor.  Id.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) which reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Id. at 39852.  The Board emphasizes that under the amended 
regulation, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor provided that the 
other requirements of the above paragraph are met, irrespective 
of whether the evidence shows that the Veteran "engaged in 
combat with the enemy" as previously required.  See VAOPGCPREC 
12-99 (65 Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  When such is the case, verification of the 
stressor through independent sources is not warranted.

Here, at the December 2004 Board hearing, the Veteran described 
witnessing another service member killed while on guard duty.  
Moreover, VA treatment records dated in 2004 and 2005 reflect 
diagnoses of PTSD by a psychiatrist. Accordingly, in light of the 
new amendments to 38 C.F.R. § 3.304(f), this claim must be 
remanded for a VA examination and opinion addressing whether the 
Veteran's claimed in-service stressors are adequate to support a 
diagnosis of PTSD and whether the Veteran's reported symptoms are 
related to the claimed in-service stressors.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (holding that VA has 
discretion to schedule a veteran for a medical examination where 
it deems an examination necessary to make a determination on the 
Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when additional 
development is necessary).  If the examiner finds that the 
Veteran does not have PTSD, the examiner should address whether 
the Veteran has another acquired psychiatric disorder related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any acquired psychiatric disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The agency of original jurisdiction (AOJ) should also take this 
opportunity to obtain the Veteran's recent VA treatment records 
reflecting mental health treatment from 2005 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain the Veteran's VA 
treatment records reflecting mental health 
treatment from 2005 to the present and 
associate them with the claims file. 

2. The Veteran should be scheduled for a VA 
medical examination by a psychologist or 
psychiatrist to determine whether the 
Veteran's claimed in-service stressors are 
adequate to support a diagnosis of PTSD, and 
whether the Veteran's symptoms are related to 
the claimed stressors. 

The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  Among other relevant evidence of 
record, the examiner should review the 
Veteran's service treatment records, VA 
treatment records from the early 1980's 
reflecting mental health treatment, the 
November 2002 VA examination report, and the 
Veteran's recent VA treatment records 
reflecting diagnoses of PTSD.  If the 
examiner finds that the Veteran does not have 
PTSD, this finding should be reconciled with 
the VA treatment records dated in 2004 and 
2005 reflecting this diagnosis. 

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to the following: 
A.	Whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that the Veteran's claimed 
in-service stressors are adequate to 
support a diagnosis of PTSD or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  
B.	Whether it is at least as likely as not 
that the Veteran's symptoms are related 
to the claimed in-service stressors 
(i.e., to at least a 50:50 degree of 
probability) or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).
C.	If the examiner finds that the Veteran 
does not have PTSD, whether the Veteran 
has another acquired psychiatric 
disorder and the likelihood that it is 
related to service. 
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  The examiner 
should be as specific as possible. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim on the merits in light 
of 38 C.F.R. § 3.304(f) as amended.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


